Case 4:18-cv-00298-CVE-JFJ Document 40 Filed in USDC ND/OK on 11/19/18 Page 1 of 12



                         UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA

   MICHAEL PARGA, RICHARD FELTZ,                        )
   TARA O’DONLEY, AND CHRISTOPHER                       )
   WOOD, on behalf of themselves and all others         )
   similarly situated,                                  )
                                                        )
                          Plaintiffs,                   )
                                                        )
   v.                                                   )       Case No. 18-CV-0298-CVE-JFJ
                                                        )
   BOARD OF COUNTY COMMISSIONERS OF                     )
   THE COUNTY OF TULSA; VIC REGALADO,                   )
   Tulsa County Sheriff, in his official capacity;      )
   TERRY H. BITTING, TAMMY BRUCE,                       )
   MARTHA RUPP CARTER, STEPHEN R.                       )
   CLARK, THERESA DREILING, OWEN                        )
   EVENS, JAMES W. KEELEY, DEBORAH                      )
   LUDI LEITCH, J. ANTHONY MILLER,                      )
   DAWN MOODY, MILLIE OTEY, KIRSTEN                     )
   PACE, APRIL SEIBERT, CLIFFORD SMITH,                 )
   AND SARAH SMITH, in their capacities as              )
   Tulsa County Special Judges; AND WILLIAM             )
   MUSSEMAN, in his capacity as Tulsa County            )
   District Court Judge,                                )
                                                        )
                          Defendants.                   )

                                        OPINION AND ORDER

          Now before the Court is the motion to dismiss and brief in support (Dkt. # 24) of defendants

   Tulsa County District Judge William Musseman and Tulsa County Special Judges Terry H. Bitting,

   Tammy Bruce, Owen Evens, James W. Keeley, J. Anthony Miller, Dawn Moody, Kirsten Pace,

   April Seibert, Sarah Smith, Martha Rupp Carter, Stephen R. Clark, Theresa Dreiling, Deborah Ludi

   Leitch, Millie Otey, and Clifford Smith.1 On June 6, 2018, plaintiffs filed a class action complaint



   1
          Defendants Board of County Commissioners of the County of Tulsa and Tulsa County
          Sheriff Vic Regalado do not join in the motion to dismiss. Board of County Commissioners
          and Regalado each filed an answer to the amended complaint on November 2, 2018. Dkt.
          ## 38, 39.
Case 4:18-cv-00298-CVE-JFJ Document 40 Filed in USDC ND/OK on 11/19/18 Page 2 of 12




   (Dkt. # 2) and a motion for class certification (Dkt. # 3). On August 8, 2018, defendants Musseman,

   Bitting, Bruce, Evens, Keeley, Miller, Moody, Pace, Seibert, and S. Smith filed a motion to dismiss

   the complaint (Dkt. # 24). Plaintiffs filed a response to the motion to dismiss on August 29, 2018

   (Dkt. # 25), and moving defendants filed a reply on September 12, 2018 (Dkt. # 26). On October

   19, 2018, defendants Carter, Clark, Dreiling, Leitch, Otey, and C. Smith were added to the motion

   to dismiss as additional moving parties (Dkt. # 31). Plaintiffs filed an amended complaint on

   October 22, 2018 (Dkt. # 32).2

                                                      I.

          In this putative class action, plaintiffs seek declaratory and injunctive relief3 for alleged

   violations of their equal protection and due process rights, their right to pretrial liberty, and their

   Sixth Amendment right to counsel. Id. at 30-33. Plaintiffs’ amended complaint sets out eighty-five

   numbered paragraphs of factual allegations. Id. at 8-24, ¶¶ 23-107. The vast majority of these

   allegations are generalized; only fourteen of the eighty-five paragraphs contain factual allegations

   relating to the four named plaintiffs. Id. at 8-10, ¶¶ 23-36.

          The Court first reviews plaintiffs’ generalized allegations. Plaintiffs claim that defendants

   have a policy and practice of imposing secured financial conditions of release on almost all


   2
          The amended complaint was filed at the Court’s direction to correct the name of defendant
          Board of County Commissioners of the County of Tulsa. Dkt. # 33.
   3
          Plaintiffs expressly state that they sue the special judges for declaratory relief only. Dkt. #
          32, at 7, ¶ 20. Therefore, despite the ambiguous phrasing of certain of plaintiffs’ requests
          for injunctive relief (e.g., id. at 33, ¶ 143.c), the Court assumes that all requests for injunctive
          relief apply to defendants Musseman (in his administrative capacity), Regalado, and Board
          of County Commissioners only. In any case, to the extent plaintiffs seek injunctive relief
          against the special judges (or against Musseman for judicial acts), such claims are barred
          under 42 U.S.C. § 1983, which expressly provides that when a judge is sued in his or her
          judicial capacity, as here, “injunctive relief shall not be granted . . . .”

                                                       2
Case 4:18-cv-00298-CVE-JFJ Document 40 Filed in USDC ND/OK on 11/19/18 Page 3 of 12




   individuals arrested in Tulsa County, usually in reliance on a pre-determined, offense-based bond

   schedule, which is promulgated by Musseman. Id. at 11, 13. As plaintiffs note, an individual can

   be arrested with or without an arrest warrant for an offense that is or is not covered by the bond

   schedule. Id. at 13-14. Plaintiffs allege that when an individual is arrested on a warrant, a special

   judge determines the conditions of release prior to the individual’s arrest and specifies those

   conditions in the warrant. Id. at 14. Plaintiffs claim that, for any warrant that lists an offense

   covered by the bond schedule, the special judge will require secured financial conditions of release

   and rely on the bond schedule to determine the secured bond amount. Id. Plaintiffs allege that,

   when an individual is arrested without a warrant for an offense that is not covered by the bond

   schedule, a special judge imposes a bond amount at the probable cause determination, which takes

   place within 48 hours of the individual’s arrest. Id. at 15. Plaintiffs allege that, when an individual

   is arrested without a warrant for an offense that is covered by the bond schedule, an intake officer

   consults the bond schedule upon booking the individual into jail and informs the individual of the

   bond amount. Id. Plaintiffs claim that a special judge then reviews that imposed bond amount at

   the probable cause determination. Id. at 14-15. Plaintiffs allege that the special judges rarely, if

   ever, alter bond amounts imposed by intake officers. Id. at 7. Plaintiffs claim that, in all

   cases–whether the arrest is made with or without a warrant, and whether the offense does or does

   not appear on the bond schedule–special judges make bond determinations without inquiring into

   the individual’s ability to pay or the necessity of pretrial detention. Id. at 15. Further, plaintiffs

   allege that, although state law provides two forms of non-financial pretrial release–(1) a pretrial

   release program, and (2) personal recognizance release–special judges routinely ignore these

   alternative options. Id. at 19-20.


                                                     3
Case 4:18-cv-00298-CVE-JFJ Document 40 Filed in USDC ND/OK on 11/19/18 Page 4 of 12




           Plaintiffs allege that, as a result of these practices, individuals who cannot afford to pay the

   financial conditions of release must remain in jail for days, weeks, or months–but, in all instances,

   at least until his or her initial arraignment, which takes place at least six days after arrest. Id. at 2,

   5, 11. Plaintiffs allege that, prior to the arraignment, the special judge presiding over the

   arraignment receives a pauper’s affidavit, which elicits financial information to determine the

   individual’s eligibility for a public defender. Id. at 21. If the special judge determines the individual

   to be indigent, he or she will appoint a public defender at the arraignment; however, plaintiffs allege

   that individuals are not permitted to meet with this appointed counsel until after the arraignment has

   concluded. Id. at 12. Therefore, plaintiffs allege that these individuals are not appointed counsel

   prior to the arraignment and that no lawyer appears for them at the arraignment. Id. at 21.

   Moreover, plaintiffs claim that it is the policy and practice of the special judges to refuse to address

   conditions of release, or to hear evidence or make findings concerning necessity or ability to pay at

   the arraignments. Id. Finally, plaintiffs allege that the only opportunity for an individual to

   challenge the financial conditions of release is by having his or her appointed counsel file a bail-

   reduction motion with a special judge after the arraignment. Id. at 22. However, plaintiffs claim

   that, as a matter of routine practice, special judges refuse to make findings concerning ability to pay,

   alternative conditions of release, or necessity of pretrial detention when hearing such motions. Id.

   Therefore, plaintiffs allege that, even when a special judge reduces the financial conditions of

   release, the individual still cannot afford to pay the bond amount. Id.

           The factual allegations relating to the four named plaintiffs are significantly limited in

   comparison to plaintiffs’ generalized allegations. Each named plaintiff–Michael Parga, Richard

   Feltz, Tara O’Donley, and Christopher Wood–alleges that he or she was arrested between May 31,


                                                       4
Case 4:18-cv-00298-CVE-JFJ Document 40 Filed in USDC ND/OK on 11/19/18 Page 5 of 12




   2018 and June 4, 2018. Id. at 8-10. Further, each named plaintiff alleges that, after arriving at Tulsa

   County jail, an officer from the Tulsa County Sheriff’s Office informed him or her of the bond

   amount.4 Id. Plaintiffs allege that none of the named plaintiffs was asked whether he or she is able

   to pay the bond amount. Id. Moreover, each named plaintiff alleges that he or she is, in fact, unable

   to afford the bond amount and that, as a result, each named plaintiff was still in jail as of the filing

   of the initial complaint on June 6, 2018, and would remain in jail at least until his or her initial

   arraignment before a judicial officer on June 11, 2018. Id.

           According to plaintiff’s response to the motion to dismiss (Dkt. # 25) and defendant

   Regalado’s answer to the initial complaint (Dkt. # 22), all four named plaintiffs paid their bonds and

   were released from jail before their initial arraignments took place on June 11, 2018. Specifically,

   plaintiffs Parga and Feltz paid their bonds through commercial surety companies one and three days,

   respectively, after the civil complaint was filed in this case. Dkt. # 22, at 5-6. In addition, plaintiffs

   O’Donley and Wood paid their bonds through non-profit organizations one day after the complaint

   was filed; thereafter, both O’Donley and Wood failed to appear in court, and, as a result, had

   warrants issued for their arrests. Id. at 6.

                                                      II.

           In their motion to dismiss (Dkt. # 24), moving defendants assert six bases for dismissal: (1)

   lack of Article III standing; (2) jurisdictional issues based on federalism and comity; (3) failure to

   challenge bail requirements through a writ of habeas corpus; (4) failure to state a claim for injunctive

   relief; (5) failure to state a claim that can be cured through declaratory relief; and (6) judicial



   4
           Parga, Feltz, O’Donley, and Wood were informed of the following bond amounts,
           respectively: $2,000, $50,000, $500, and $1,000. Dkt. # 32, at 9-10.

                                                       5
Case 4:18-cv-00298-CVE-JFJ Document 40 Filed in USDC ND/OK on 11/19/18 Page 6 of 12




   immunity. However, in light of the fact that all four named plaintiffs paid their bonds and were

   released from jail in the days following the filing of the complaint, the Court must first address

   mootness, a threshold jurisdictional issue which the Court may raise sua sponte. Colorado Off

   Highway Vehicle Coal. v. U.S. Forest Serv., 357 F.3d 1130, 1133 (10th Cir. 2004).

           Under Article III of the U.S. Constitution, federal jurisdiction is limited to certain “cases”

   and “controversies.” U.S. CONST. art. III, § 2. The mootness doctrine is a corollary to this case-and-

   controversy requirement; thus, when an action is moot, the federal court is deprived of subject-

   matter jurisdiction over it. Schell v. OXY USA, Inc., 814 F.3d 1107, 1114 (10th Cir. 2016). The

   mootness doctrine provides that “an actual controversy must be extant at all stages of review, not

   merely at the time the complaint is filed.” Genesis HealthCare Corp. v. Symczyk, 569 U.S. 66, 71

   (2013) (quoting Arizonans for Official English v. Arizona, 520 U.S. 43, 67 (1997)). A case becomes

   moot “when a plaintiff no longer suffers ‘actual injury that can be redressed by a favorable judicial

   decision.’” Rhodes v. Judiscak, 676 F.3d 931, 933 (10th Cir. 2012) (quoting Iron Arrow Honor

   Soc’y v. Heckler, 464 U.S. 67, 70 (1983)). Here, it is immediately clear that none of the four named

   plaintiffs continues to suffer an injury that can be redressed by this litigation, as none of them

   remains detained due to an inability to pay bond. Rather, all four plaintiffs paid their bonds and

   were released from jail in the few days after the complaint was filed, and before their initial

   arraignments took place. Further, where, as here, a party seeks equitable relief only, past exposure

   to allegedly illegal conduct is insufficient to show that a plaintiff has a personal stake in the outcome

   of the litigation; rather, “the party must ‘demonstrate a good chance of being likewise injured in the

   future.’” McClendon v. City of Albuquerque, 100 F.3d 863, 867 (10th Cir. 1996) (quoting Beattie

   v. United States, 949 F.2d 1092, 1093 (10th Cir. 1991)). Therefore, the named plaintiffs’ allegations


                                                      6
Case 4:18-cv-00298-CVE-JFJ Document 40 Filed in USDC ND/OK on 11/19/18 Page 7 of 12




   that they were previously detained and unable to pay their bonds does not establish a live

   controversy warranting prospective equitable relief. Moreover, the Court assumes that plaintiffs will

   “conduct their activities within the law and so avoid [arrest] as well as exposure to the challenged

   course of conduct said to be followed by [defendants].” O’Shea v. Littleton, 414 U.S. 488, 497

   (1974). Therefore, there is no “reasonable expectation” or “demonstrated probability” that these

   same named plaintiffs will be subjected to new bond amounts.5 Murphy v. Hunt, 455 U.S. 478, 482

   (1982). Therefore, the Court finds that the four named plaintiffs’ claims are moot.

          The mootness of the named plaintiffs’ claims, however, does not end the Court’s inquiry.

   Rather, federal courts have identified certain exceptions to the mootness doctrine in the class action

   context. One exception to the mootness doctrine, as identified by the Supreme Court in Sosna v.

   Iowa, 419 U.S. 393 (1975), occurs when the named plaintiff’s claim becomes moot after the district

   court has ruled on the motion for class certification. Id. at 399 (“When the District Court certified

   the propriety of the class action, the class of unnamed persons described in the certification acquired

   a legal status separate from the interest asserted by appellant. We are of the view that this factor

   significantly affects the mootness determination.”). However, the Supreme Court left open the issue

   of whether an entire class action is moot when, as here, the named plaintiffs’ claims become moot

   before the district court rules on a motion for class certification. In addressing the issue, the vast

   majority of lower federal courts, including the Tenth Circuit, have held that the entire action is moot

   if the named plaintiffs’ claims become moot any time before a ruling on class certification. See

   William B. Rubenstein, 1 Newberg on Class Actions § 2:11 n.9 (5th ed.) (compiling case law).



   5
          The Court assumes that, if a pretrial releasee violates bond conditions and fails to appear (as
          two named plaintiffs here did), it is highly unlikely a new bond amount will be set.

                                                     7
Case 4:18-cv-00298-CVE-JFJ Document 40 Filed in USDC ND/OK on 11/19/18 Page 8 of 12




   Specifically, in Clark v. State Farm Mut. Auto. Ins. Co., 590 F.3d 1134 (10th Cir. 2009), the Tenth

   Circuit held that, “[a]s a general rule, a suit brought as a class action must be dismissed for mootness

   when the personal claims of the named plaintiffs are satisfied and no class has been properly

   certified.”6 Id. at 1138 (quoting Reed v. Heckler, 756 F.2d 779, 785 (10th Cir. 1985)). However,

   the Tenth Circuit identified three possible situations in which the entire class action may not be moot

   despite the mooting of the named plaintiff’s claim prior to the district court’s certification decision:

   (1) when the plaintiff’s claim is capable of repetition, yet evading review; (2) when the plaintiff’s

   claim is inherently transitory such that the trial court will not have enough time to rule on a motion

   for class certification before the proposed representative’s individual interest expires; and (3) when

   the defendant moots the named plaintiff’s claims by making a full offer of judgment before the

   named plaintiff has a reasonable opportunity to file a motion for class certification. Id. at 1138-39.

   As discussed, the Court finds that all four named plaintiffs’ claims are moot. Moreover, no class

   has been certified in this case. Therefore, the general rule adopted by the Tenth Circuit would

   require this Court to dismiss the entire action as moot, unless one of the three possible exceptions

   applies. The Court turns to whether any of these three exceptions applies here.



   6
           One difference between Clark and the present case is that, in Clark, the named plaintiffs had
           not yet filed their motion for class certification by the time their claims became moot. In the
           present case, the named plaintiffs filed the complaint and the motion for class certification
           on the same day. Therefore, even though all named plaintiffs’ claims became moot just one
           to three days after the action was initiated, their claims were not moot at the time the motion
           for class certification was filed. The Court finds, however, that whether the claims became
           moot before or after the motion for class certification was filed is irrelevant to the Court’s
           analysis. Rather, the focus of the mootness inquiry is whether the named plaintiff had a live
           controversy at the time the class was certified by the Court. This is consistent with the
           Supreme Court’s determination that “the fact that a putative class acquires an independent
           legal status once it is certified under Rule 23” was “essential to [its] decision[] in Sosna . .
           . .” Genesis HealthCare, 569 U.S. at 75.

                                                      8
Case 4:18-cv-00298-CVE-JFJ Document 40 Filed in USDC ND/OK on 11/19/18 Page 9 of 12




          The “capable of repetition, yet evading review” exception applies “where the claim may arise

   again with respect to that plaintiff” or “the litigant faces some likelihood of becoming involved in

   the same controversy in the future.” U.S. Parole Comm’n v. Geraghty, 445 U.S. 388, 398 (1980).

   It applies “only in exceptional situations, and generally only where the named plaintiff can make a

   reasonable showing that he will again be subjected to the alleged illegality.” City of Los Angeles

   v. Lyons, 461 U.S. 95, 109 (1983). In order for the named plaintiffs to become involved in the same

   controversy in the future, they would need to be arrested again for another offense and then

   subjected to a bond that they are unable to pay. However, as discussed above, because the Court

   assumes that plaintiffs will “conduct their activities within the law,” there is no reasonable

   expectation that these same named plaintiffs will be arrested again. O’Shea, 414 U.S. at 497.

   Therefore, the Court finds that the “capable of repetition, but evading review” exception to the

   mootness doctrine does not apply.

          The “inherently transitory” exception applies when, due to the nature of the claim, the trial

   court will not have enough time to rule on a motion for class certification before the proposed

   representative’s individual interest expires. Sosna, 419 U.S. at 402 n.11. In such instances, the

   certification “relates back” to the filing of the complaint. Id. In Gerstein v. Pugh, 420 U.S. 103

   (1975), the Supreme Court held that the plaintiffs’ claims challenging pretrial detention conditions7

   were “inherently transitory,” because “[i]t [wa]s by no means certain that any given individual,

   named as plaintiff, would be in pretrial custody long enough for a district judge to certify the class.”



   7
          The named plaintiffs in Gerstein were members of a class of persons detained without a
          probable cause determination. Gerstein, 420 U.S. at 110 n.11. The record before the
          Supreme Court did not indicate whether any of the named plaintiffs was still in custody
          awaiting trial at the time the district court certified the class. Id.

                                                      9
Case 4:18-cv-00298-CVE-JFJ Document 40 Filed in USDC ND/OK on 11/19/18 Page 10 of 12




   Id. at 110 n.11. It is certainly relevant to this inquiry that the claims in Gerstein, like the claims

   here, involve a challenge to pretrial detention. However, the inquiry does not end there.8 Rather,

   as the Supreme Court explained in Sosna, “whether the certification can be said to ‘relate back’ to

   the filing of the complaint may depend upon the circumstances of the particular case and especially

   the reality of the claim that otherwise the issue would evade review.” Sosna, 419 U.S. at 402 n.11.

   Here, the entire basis of plaintiffs’ claims is that defendants “have a policy and practice of refusing

   to release arrested people from custody unless they pay money,” and that the putative class members

   remain detained because “they do not have enough money to purchase their pretrial release.” Dkt.

   # 32, at 2-3. Moreover, the Court finds it significant that plaintiffs allege that defendants routinely

   ignore the two forms of non-financial pretrial release available in Tulsa County. Id. at 19. In

   Gerstein, one of the Supreme Court’s bases for finding the claim to be inherently transitory was that

   there were numerous ways in which plaintiffs could be released from jail before class certification,

   including release on recognizance. Gerstein, 420 U.S. at 110 n.11. Here, the crux of plaintiffs’




   8
          If this Court were to conclude that the present claims challenging pretrial detention are
          “inherently transitory” solely because the Supreme Court found the claims in Gerstein to be
          inherently transitory, it would be interpreting Gerstein as creating an exception to the
          mootness doctrine in all class actions challenging pretrial detention. Such an interpretation
          would contradict the Supreme Court’s classification of Gerstein as belonging to a “narrow
          class of cases.” Gerstein, 420 U.S. at 110 n.11. Rather, the “inherently transitory” analysis
          requires the Court to do more than simply determine that the claims fit into the broad
          category of claims challenging pretrial detention.

                                                     10
Case 4:18-cv-00298-CVE-JFJ Document 40 Filed in USDC ND/OK on 11/19/18 Page 11 of 12




   claims is that there is no way for them to obtain pretrial release; their only option is to pay the bond

   amount, which none of the putative class members can afford to do.9 Therefore, the specific claims

   involved in this case are inextricably intertwined with the allegations that the putative class members

   are subject to extended and continuous detention with no ability to obtain release. Accordingly, the

   Court finds that plaintiffs’ claims are not inherently transitory.

           Finally, the Court finds that the third possible exception identified by the Tenth Circuit in

   Clark is inapplicable. First, defendants have not made a full offer of judgment to plaintiffs. Second,

   the named plaintiffs’ claims were mooted by plaintiffs’ own actions. Third, plaintiffs have already

   filed their motion for class certification. Therefore, the Court finds that none of the possible

   exceptions identified by the Tenth Circuit is applicable in this case.

           Accordingly, pursuant to the general rule adopted by the Tenth Circuit, the mooting of the

   named plaintiffs’ claims prior to a ruling on class certification moots the entire class action. Because

   the Court finds that the entire class action is moot, it need not address the six arguments raised in

   moving defendants’ motion to dismiss (Dkt. # 24).

           IT IS THEREFORE ORDERED that moving defendants’ motion to dismiss (Dkt. # 24)

   is declared moot.

           IT IS FURTHER ORDERED that plaintiffs’ motion for class certification (Dkt. # 3) is

   declared moot.




   9
           Based on plaintiffs’ allegations, a significant number of putative class members should
           remain in jail at least until their trials take place. The assumption is that anyone who is
           released from jail prior to that time would not be a class member because he or she was able
           to pay for his or her release. Moreover, plaintiffs do, in fact, allege that at least some of the
           putative class members remain in jail for several months.

                                                      11
Case 4:18-cv-00298-CVE-JFJ Document 40 Filed in USDC ND/OK on 11/19/18 Page 12 of 12




          IT IS FURTHER ORDERED that plaintiffs’ amended complaint (Dkt. # 32) is dismissed

   without prejudice as moot. A separate judgment is entered herewith.

          DATED this 19th day of November, 2018.




                                               12
